Citation Nr: 0024070	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for sterility claimed as other than as the result 
of Agent Orange exposure.  

2.  Entitlement to service connection for sterility claimed 
as the result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1963 to December 
1963 and from November 1964 to November 1967.  In January 
1971, the Montgomery, Alabama, Regional Office (RO) denied 
service connection for a dental disability due to trauma.  In 
March 1971, the veteran submitted a notice of disagreement 
with the adverse decision.  In June 1971, the RO issued a 
statement of the case to the veteran.  The veteran did not 
submit a timely substantive appeal from the January 1971 
rating decision.  

In November 1990, the RO denied service connection for 
bilateral hearing loss disability, chronic neck injury 
residuals, and sterility claimed as other than as the result 
of Agent Orange exposure.  In December 1990, the RO informed 
the veteran in writing of the adverse decision and his 
appellate rights.  The veteran did not subsequently submit a 
timely notice of disagreement with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 RO decision which, in 
pertinent part, denied service connection for sterility 
claimed as the result of Agent Orange exposure.  In August 
1995, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  The hearing 
officer determined that new and material evidence had not 
been submitted to reopen the veteran's claims of entitlement 
to service connection for bilateral hearing loss disability, 
a dental disability due to trauma, chronic neck injury 
residuals, sterility claimed as other than the result of 
Agent Orange exposure, arthritis, and chronic spider bite 
residuals.  In October 1997, the veteran was afforded a 
hearing before the undersigned member of the Board.  In May 
1998, the Board determined that the RO had committed clear 
and unmistakable error in its November 1990 rating decision 
in failing to grant service connection for bilateral hearing 
loss disability; the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a dental disability due to trauma, 
chronic neck injury residuals, and sterility claimed as other 
than as the result of Agent Orange exposure; determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for sterility claimed as 
the result of Agent Orange exposure; denied that claim; and 
remanded the issues of the veteran's entitlement to service 
connection for arthritis and chronic spider bite residuals to 
the RO for additional action.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) from the denial of his application to reopen 
his claims of entitlement to service connection for a dental 
disability due to trauma, chronic neck injury residuals, and 
sterility claimed as other than as the result of Agent Orange 
exposure and the denial of his claim of entitlement to 
service connection for sterility claimed as the result of 
Agent Orange exposure.  In April 1999, the Court granted the 
parties' Joint Motion for Partial Remand; vacated those 
portions of the Board's May 1998 decision which denied the 
veteran's application to reopen his claim of entitlement to 
service connection for sterility claimed as other than as the 
result of Agent Orange exposure and denied the veteran's 
claim of entitlement to service connection for sterility 
claimed as the result of Agent Orange exposure; and dismissed 
the veteran's appeal from the denial of his application to 
reopen his claims of entitlement to service connection for a 
dental disability due to trauma and chronic neck injury 
residuals.  In December 1999, the Board remanded the 
veteran's claims to the RO for additional action which 
included requesting VA clinical documentation associated with 
treatment of the veteran at the Birmingham, Alabama, VA 
Medical Center (VAMC) prior to April 1985.  The veteran is 
represented in this appeal by Linda S. Burns, Attorney.  


REMAND

In reviewing the claims files, the Board observes that the RO 
requested clinical documentation from the VAMC dated prior to 
April 1985.  In a January 2000 notation in the record, the RO 
indicated that VA clinical documentation dated in 1999 and 
thereafter had been forwarded and again requested that 
pre-April 1985 VAMC clinical documentation be forwarded for 
incorporation into the record.  Requests for VAMC clinical 
documentation dated in January 2000 note that treatment 
records dated from "04-1985 to present" and from "04-1985 
to 05-1999" were sought.  While the VA clinical 
documentation incorporated into the claims files as a result 
of the January 2000 requests includes some treatment records 
dated prior to April 1985, it is not evident that the 
requested pre-April 1985 VAMC clinical documentation has been 
fully incorporated into the record.  Given the Court's 
explicit instructions in its April 1999 order, this case is 
again REMANDED for the following action:

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran at the 
Birmingham, Alabama, VA Medical Center 
prior to April 1985 be forwarded for 
incorporation into the record.  If no 
further pre-April 1985 VA clinical 
documentation is available for 
incorporation into the record, the holder 
of the records should explicitly state 
that fact.  

2.  The RO must then issue a supplemental 
statement of the case to the veteran and 
his attorney even if no additional VA 
clinical documentation is incorporated 
into the record.  

3.  The parties are informed that if 
there is evidence that supports the 
claims, that evidence must be submitted 
by them to the RO.

4.  The parties are informed that there 
is a duty to submit new and material 
evidence and a duty to submit evidence of 
a well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991; 38 C.F.R. § 3.156 
(1999).

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and compliance with the 
Court's direction.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


